Citation Nr: 0419677	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal is from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO).

In December 2003, the appellant testified at a 
videoconference hearing conducted by the Veterans Law Judge 
who the Chairman of the Board of Veterans' Appeals (Board) 
designated to conduct the hearing and decide the appeal.  
38 U.S.C.A. § 7107 (West 2002).

The veteran's claims file contains repeated references to 
bilateral tinnitus originating in service.  A claim can 
reasonably be inferred.  Tinnitus is ratable separately from 
hearing loss and is considered by the VA to be a separate 
claim.  The matter is referred to the RO for appropriate 
action.  This issue is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 6, 2003, statement in support of his claim, the 
veteran reported that he was diagnosed with bilateral hearing 
loss at the Salt Lake City VA Medical Center (SLCVAMC).  He 
averred that an audiogram from SLVAMC, referring to the 
diagnosis, states, "[i]t is just as likely as not a result 
of exposure to acoustic trauma while serving with an 
artillery unit."  No such audiogram or other VA treatment or 
clinical record bearing such a statement is in the veteran's 
claims file.  Only two pages of ENT clinic records are in the 
claims file.  One of them, a summary report, references other 
ENT treatment records.  The veteran testified in December 
2003 that he had been seen in the ENT clinic as recently as 
the day before the hearing.  The complete ENT records are 
constructively before the Board, and they should actually be 
as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 
38 C.F.R. § 3.159(c)(2), (3) (2003).

The veteran testified that he looked at records by a Dr. 
Bellingham (transcript a page 6) but he did not say whether 
those were VA or other records, or the significance of them.  
He also testified that he complained of tinnitus to his 
company doctor (transcript at page 10) and that he saw a now 
retired Dr. Haynes at Allen View Hospital (transcript at page 
11).  He did not state the dates.  VA should request 
information and authorization necessary to obtain these 
records and assist in their acquisition.  38 C.F.R. 
§ 3.159(c) (2003).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Request the veteran to provide the 
information and authorization necessary 
to obtain medical records from Dr. 
Bellingham, from Dr. Haynes, and from the 
place of employment he referenced in his 
December 10, 2003, hearing.  Also request 
him to provide the date of the VA 
audiogram that he wrote in his March 6, 
2003, statement includes a VA medical 
opinion that his hearing loss results 
from acoustic trauma in service.  
Associate any information obtained with 
the claims file.

The veteran is invited to submit all 
pertinent evidence in his possession 
(that he has not already submitted) 
regarding his hearing loss and its 
association with service. 

2.  Obtain all of the veteran's records 
from SLCVAMC ENT clinic.  Associate any 
information obtained with the claims 
file.

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

4.  Readjudicate the claim at issue.  If 
it remains denied, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




